
	

114 HR 4402 : Foreign Fighter Review Act of 2016
U.S. House of Representatives
2016-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4402
		IN THE SENATE OF THE UNITED STATES
		February 24, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require a review of information regarding persons who have traveled or attempted to travel from
			 the United States to support terrorist organizations in Syria and Iraq,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Foreign Fighter Review Act of 2016. 2.United States Government review of certain foreign fighters (a)ReviewNot later than 30 days after the date of the enactment of this Act, the President, acting through the Secretary of Homeland Security, shall initiate a review of known instances since 2011 in which a person has traveled or attempted to travel to a conflict zone in Iraq or Syria from the United States to join or provide material support or resources to a terrorist organization. Such review shall—
 (1)include relevant unclassified and classified information held by the United States Government related to each instance;
 (2)ascertain which factors, including operational issues, security vulnerabilities, systemic challenges, or other issues that may have undermined efforts to prevent the travel of such persons to a conflict zone in Iraq or Syria from the United States, including the timely identification of suspects, information sharing, intervention, and interdiction; and
 (3)identify lessons learned and areas for improvement to prevent additional travel by such persons to a conflict zone in Iraq or Syria, or other terrorist safe havens abroad, to join or provide material support or resources to a terrorist organization.
 (b)Information sharingIf necessary, the President shall direct the heads of relevant Federal agencies to provide the appropriate information necessary for the Secretary of Homeland Security to complete the review required under subsection (a).
 (c)Submission to CongressNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall, consistent with the protection of classified information, submit to the appropriate congressional committees the results of the review required under subsection (a), which may include information on travel routes of greatest concern.
 (d)Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this section. (e)DefinitionsIn this section:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)in the House of Representatives—
 (i)the Committee on Homeland Security; (ii)the Permanent Select Committee on Intelligence;
 (iii)the Committee on the Judiciary; (iv)the Committee on Armed Services;
 (v)the Committee on Foreign Affairs; (vi)the Committee on Financial Services; and
 (vii)the Committee on Appropriations; and (B)in the Senate—
 (i)the Committee on Homeland Security and Governmental Affairs; (ii)the Select Committee on Intelligence;
 (iii)the Committee on the Judiciary; (iv)the Committee on Armed Services;
 (v)the Committee on Foreign Relations; (vi)the Committee on Banking, Housing, and Urban Affairs; and
 (vii)the Committee on Appropriations. (2)Material support or resourcesThe term material support or resources has the meaning given such term in section 2339A of title 18, United States Code.
				
	Passed the House of Representatives February 23, 2016.Karen L. Haas,Clerk
